The petition for interim suspension filed on behalf of the Michigan Judicial Tenure Commission is considered, and it is ordered that respondent James Del Rio, Judge of Recorder’s Court of Detroit, shall hereafter refrain from acting as a judge pending final adjudication of Formal Complaint No. 18.
The omnibus motion filed on behalf of Judge Del Rio also is considered. The relief requested as to a preliminary inquiry or probable cause hearing is denied. The motion to dismiss is denied without prejudice to the raising of appropriate pretrial motions before a Master.
Brian J. McMahon, Executive Director and General Counsel, Michigan Judicial Tenure Commission, petitioner. James Del Rio, in propria persona, Patmon, Young & Kirk, P. C, J. Leonard Hyman, and S. Allen Early, Jr., for respondent.